Citation Nr: 0217955	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to per diem to the State of Utah for care 
provided to eligible veterans at the Utah State Veterans 
Nursing Home in Salt Lake City from May 28, 1998 to 
January 28, 1999.


REPRESENTATION

Appellant represented by:	Joel A. Ferre, Assistant 
Attorney General, State of Utah


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the Executive Director of the State of 
Utah Department of Health.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 13, 1999 decision of the Secretary of 
the Department of Veterans Affairs (VA), which recognized 
that the Utah State Veterans Nursing Home in Salt Lake 
City met all VA standards, effective January 29, 1999.  


REMAND

The evidence of record indicates that in an October 1999 
VA Form 9, Appeal to Board of Veterans' Appeals, the 
appellant requested a personal hearing before a Member of 
the Board, sitting at the Denver, Colorado, VA Regional 
Office (RO).  In correspondence dated September 11, 2000, 
the appellant amended his request to request a hearing 
before a Member of the Board, sitting at the Salt lake 
City VARO.  

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the claimant 
an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002).  Pursuant to 38 C.F.R. § 20.700 
(2002), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in 
person.  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following:

The appellant should be scheduled for a 
personal hearing before a Member of the 
Board sitting at the Salt Lake City 
VARO as soon as it may be feasible.  
The appellant should be asked to submit 
any other information, evidence, or 
arguments pertinent to this appeal at 
that time.

The purpose of this remand is to ensure due process of 
law.  No action by the appellant is required, until so 
notified.  The appellant has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the U.S. Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


